Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the Dickinson reference used to address the following limitation: “wherein the ultrasonic sensor is configured to exhibit a signal-to-noise ratio (SNR) of at least 4 over a frequency range of at least 9 to 16 MHz”. Applicant argues that the Dickinson reference does not disclose the specific recited in the claim. Examiner respectfully disagrees. 
In consideration of materials used and further limitations of the physical structure, before the effective filing date, and in view of the Dickinson reference in combination with the disclosure of the Garlepp reference, Examiner respectfully submits a person of ordinary skill in the art would have been motivated to try various known techniques readily available to those skilled in the art to produce the predictable result  wherein the ultrasonic sensor is “configured to exhibit a signal-to-noise ratio of at least 4 over the frequency range of at least 9 to 16 MHz.” Furthermore, due to the mechanical and physical limitations of the materials used in constructing the ultrasonic sensor, there is a finite number of identified and predictable solutions with reasonable expectations of success (see at least MPEP at 2143) that would produce the expected result of the SNR of “at least 4 over the range of at least 9 to 16MHz” claimed. 
 Dickinson teaches a frequency range of interest, such as between about 5 MHz and about 20 MHz. which is within the range of 9 to 16 MHZ. Finally, the phrase “of at least” 9 to 16MHz broadens the claim to encompass various other ranges that, as would be understood by one of ordinary skill in the art, and with the teachings of the Dickinson reference, renders the claim obvious to one of ordinary skill based on reasonable efforts to try and producing reasonable expectations of success. 
. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garlepp et al., US 2017/0326593 A1 (hereinafter “Garlepp”) in view of Dickinson et al., US 2015/0015515 A1 (hereinafter “Dickinson”).
Regarding claim 1, Garlepp discloses an ultrasonic sensor (see at least FIGS. 1A-2 illustrating PM ultrasonic transducer 100 described at [0061] and [0064]) comprising:
a substrate (FIGS. 1A-2 describing substrate 140 and [0061]-[0062]); 
a platen (see FIGS. 1A-2 describing platen layer 116 and [0069]); and
an acoustic stack disposed between the substrate and the platen, including at least one piezoelectric layer (see at least FIGS. 1A-2 describing acoustic coupling layer 114 and piezoelectric layer 110 described at least at [0062]-[0063]). 
wherein the ultrasonic sensor is configured to exhibit a signal-to-noise ratio (SNR) of at least 4 over a frequency range of at least 9 to 16 MHz.
In the same field of endeavor, Dickinson discloses wherein the ultrasonic sensor is configured to exhibit a signal-to-noise ratio (SNR) of at least 4 over a frequency range of at least 9 to 16 MHz (see at least FIGS. 1-5 and [0083]-[0085] describing threshold and frequency ranges therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the ultrasonic device of Garlepp to incorporate the signal to noise ratios and frequency ranges in accordance with the materials used and their known mechanical limitations as disclosed by Dickinson because the references are within the same field of endeavor, namely, ultrasonic sensor devices. The motivation to combine these references would have been to optimize detection by the sensor base on conditions and specifications of the materials used (see Dickinson at least at [0085]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 4, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 1 (see above), wherein the platen comprises a polycarbonate (PC) layer (Garlepp at [0086] and FIG. 11).

Regarding claim 5, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 4 (see above), wherein the platen comprises a multilayer structure including the PC layer and a poly methacrylate layer (Garlepp at [0086] and FIG. 11 describing use of known layered materials for the platen in addition to the PC layer).

Regarding claim 6, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 1 (see above), wherein: the sensor is configured to operate with ultrasonic waves having a characteristic wavelength (see Garlepp at least at [0053] and [0069]); and the platen has a thickness less than 1/4 of the characteristic wavelength (see Garlepp at least at [0069]).

Regarding claim 7, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 6 (see above), wherein the thickness is less than 1/10 of the characteristic wavelength (see Garlepp at least at [0069]).

Regarding claim 8, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 1 (see above), wherein the piezoelectric layer includes one or more of lead zirconate titanate (PZT), single crystal lead magnesium niobate-lead titanate (PMN-PT), a PZT ceramic, polyvinylidene fluoride (PVDF), poly(vinylidenefluoride-co-trifluoroethylene) (PVDF-TrFE) and/or another PVDF copolymer (see Garlepp at least at [0067]).

Regarding claim 9, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 1 (see above), wherein the piezoelectric layer includes a thin-film transistor (TFT) layer (see at least Dickinson at [0040]-[0041]).

Regarding claim 10, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 9 (see above), wherein the TFT layer has a thickness less than 300 um (see at least Dickinson at [0040]-[0041]).

Regarding claim 11, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 9 (see above), wherein the TFT layer is configured to resonate at one or more frequencies in the range of 5-20 MHz (see at least Dickinson at [0040]-[0041] and further at least at [0083]-[0085]).

Regarding claim 12, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 9 (see above), wherein: the sensor is configured to operate with ultrasonic waves having a characteristic wavelength (see Garlepp at least at [0053] and [0069]); and the acoustic stack has a total thickness less than 1/4 the characteristic wavelength (see Garlepp at least at [0069]).

Regarding claim 13, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 12 (see above), wherein the acoustic stack has a total thickness in a range of 90-200 pm (see at least Dickinson at [0058]).

Regarding claim 14, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 9 (see above), further comprising a spacer disposed between the acoustic stack and the platen (see at least Garlepp at FIGS. 1A-2 illustrating edge and interior supports 102 and 104 described at least at [0061]).

Regarding claim 15, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 14 (see above), wherein: the sensor is configured to operate with ultrasonic waves having a characteristic wavelength (see Garlepp at least at [0053] and [0069]); and
a combined thickness of the acoustic stack and the spacer is less than 1/4 the characteristic wavelength (see Garlepp at least at [0053] and [0069]).

Regarding claim 16, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 15 (see above), where the combined thickness is in a range of 90-200 (micrometers) (see Garlepp at least at [0053] and [0069]).

17, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 1 (see above), wherein the platen comprises a cover glass layer and the acoustic stack comprises a TFT layer (see at least Dickinson FIG. 1 and [0027] and TFT substrate 220 and FIG. 3 and [0040]).

Regarding claim 18, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 17 (see above), further comprising a spacer and an adhesive layer disposed between the cover glass layer and the TFT layer, or behind the TFT layer (see at least Dickinson at FIG. 6 describing adhesives at [0058]-[0059] along with air gap and TFT therein).

Regarding claim 19, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 18 (see above), wherein the adhesive layer is a pressure sensitive adhesive (PSA) or optical clear adhesive (OCA) (see at least Dickinson at FIG. 6 and described at [0058]-[0059] it would be obvious to one of ordinary skill in the art to try the known varieties of adhesives based on the manufacturing limitations and other cost constraints).

Regarding claim 20, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 1 (see above), wherein the sensor is configured to exhibit SNR of at least 4 over a frequency range of at least 5-20 MHz (see at least Dickinson at FIGS. 1-5 and [0083]-[0085] describing threshold and frequency ranges therein).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Garlepp in view of Dickinson as applied to claims 1 and 22 respectively above, and further in view of Bhagavatula et al., US 2015/0261261 A1 (hereinafter “Bhagavatula”).
2, Garlepp in view of Dickinson discloses the ultrasonic sensor of claim 1 (see above).
However, Garlepp in view of Dickinson does not explicitly disclose further comprising an OLED stack, the OLED stack and the platen each exhibiting an approximately similar acoustic impedance.
In the same field of endeavor, Dickinson discloses further comprising an OLED stack, the OLED stack and the platen each exhibiting an approximately similar acoustic impedance (see at least [0031]-[0033] and FIGS. 2A-2B).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the ultrasonic device of Garlepp in view of Dickinson to incorporate the OLED stack as disclosed by Bhagavatula because the references are within the same field of endeavor, namely, ultrasonic sensor devices. The motivation to combine these references would have been to improve the variety of uses for the device in various commonly used settings such as touch screens and displays (see Bhagavatula at least at [0003]-[0004]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 3, Garlepp in view of Dickinson further in view of Bhagavatula discloses the ultrasonic sensor of claim 2 (see above), wherein the OLED stack comprises a multilayer structure including at least two of a polarizer, an OLED layer, and a touchscreen layer (see at least Bhagavatula at [0031] and [0044]-[0047]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARVESH J NADKARNI/Examiner, Art Unit 2623           
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623